Ogden, J.
(Voorhies, J., absent.)
This case presents the same question which was decided in the case of the City of New Orleans v. Cochran, Bullard & Co., 8 A. R. p. 368, in which it was held that the summary mode of proceeding against delinquent tax payers by advertisement in lieu of citation as provided by the Act of 1862, No. 71, Sec, 35, applied only to the collection of taxes assessed subsequent to the passage of the Act, The plaintiff without being cited, was condemned to pay a tax levied before the Act was passed and sues to annul the judgment, on the ground that neither petition nor citation was served on him.
The judgment for that reason must be annulled.
It is therefore ordered, adjudged and decreed, that the judgment of the court below be reversed, that the judgment in favor of the defendants against the plaintiff, the execution of which is enjoined be rescinded and annulled, and the injunction rendered perpetual, the defendants to pay the costs in both courts.